HENRIOD, Justice
(concurring).
I concur in the main opinion and disagree with both of the dissents.
Mr. Justice Ellett’s conclusion that the main opinion lays down a strange and novel rule of law by overturning the “verdict” of the trial judge sitting without a jury be*79cause the testimony of the corroborating witness was “somewhat” contradictory, seems to be as strange and novel as the assertion itself. The testimony of the nude nemesis was not “somewhat” contradictory and as “deviate” as this erstwhile minor who gave it, who, at 17, short a few months from adulthood and emancipation, appeared almost to be an experienced lady of the pavements. It is axiomatic that a witness’s testimony is 110 stronger than its weakest link on cross-examination, and that rule should apply here a fortiori, where the tortious, topsy-turvy testimony appears to have been adduced on direct examination.
I think the dissent confuses the rule as to weight and credibility of evidence in civil cases, where but a preponderance is required to arrive at a conclusion, and that in criminal matters, where the evidence must be clear and convincing, or, in other words, such as would require a reasonable prudent man to arrive at a finding of guilt beyond a reasonable doubt. This seems evident from the dissent’s citations, — William v. Lloyd, a suit for damages in a civil personal injury action, and the C.J.S. reference having a similar connotation.
It is submitted that if we take all of the evidence stated in the dissent, selected out of context, and stated with considerable empathy for the lady with the amorous eccentricities, and apparently with implied revulsion for defendant, whose alibi was so much more worthy of belief than the peripatetics of the willing exhibitionist and the alleged defendant’s accomplice who appeared to be nothing but a home breaker and a Polaroid panderer, and whose testimony appears to have been sold to the prosecution for immolated immunity, does not tend to show that the defendant committed the crime charged.
It is said in the dissent that “It was for the trial judge to decide what the facts were.” This, as a principle, is well taken. But there is another principle that controls here: “It was for the trial judge to decide what the facts were, but not necessarily at the expense of double-talk, conjecture, bias or unreason.” The dissent says the trial court “could believe a part of a witness’s testimony to be true and disbelieve other parts if he chose to do so.” This I believe, is not his province, absolute, or to be the law. If a complaining witness swears that the defendant was the culprit, and in the next breath says he was not, uttered in the light of and supplementary to the testimony of a sell-out accomplice, it is not the type of evidence that would justify anyone in concluding that the defendant was guilty beyond a reasonable doubt. If the arbiter of facts convicts on such erratic, self-serving evidence, I believe this court would violate the letter and spirit of the law if it condoned the hypothecation of a man’s liberty on such low-level testimony. It is frightening to think that any court might convict, on the nebulous evidence adduced, *80had the defendant been charged with murder, and had the flashlight flooding the flaccid form of the complainant concealed a deadly weapon rather than a ray of light, and the complainant had been killed. Were the principle espoused in the dissent to the effect that the trial court is the arbiter of the facts and we must accept those facts without question, the reason for this court’s existence would disappear, and better we would be employed in some other profession.
Mr. Chief Justice Crockett pens an even more superficial brief of condemnation. He says it is agreed that there were goings on that were sordid; that there were two men present, one of whom was the defendant (who admitted he was present for a few minutes); that the star witness’s testimony which was all mixed up had “a hollow ring, smacking of being defensive of her half brother.” I challenge anyone to justify a conviction on that evidence, and submit that any suggestion of affirmance thereon has the same “hollow ring” to which the dissent attributes the peripatetics of the star witness mentioned. The rest of the dissent simply implies that, irrespective of the low-grade evidence, the “watering” down, the “hollow ring,” the unusual turn of the testimony that clearly proved perjury at one time or another, the Chief Justice accepts it as proof beyond a reasonable doubt that the defendant was guilty of the crime charged, — a conclusion this author cannot buy.
It is difficult to conclude that a man given a $50 fine would go to the expensive extreme of appealing this case if he were guilty.
The record in this case is about as flimsy as the evidence. Not only the evidence but even the tape recorder broke down.